IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 410 WAL 2015
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
ADAM JOSEPH BROWN,                          :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

       AND NOW, this 15th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justices Eakin and Donohue did not participate in the consideration or decision

of this matter.